Citation Nr: 1110454	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision.  During the pendency of the claim, jurisdiction over the appeal was transferred to the Winston-Salem VA RO.  

The Veteran indicated in November 2009 that he did not desire a hearing in connection with the claim on appeal.  As such, there are no outstanding hearing requests of record.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  An August 2007 rating decision confirmed and continued a previous denial of the Veteran's claim of service connection for PTSD.  The Veteran did not appeal the decision.  

3.  While evidence submitted since the August 2007 rating decision was not previously submitted to agency decision makers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim (verified in-service stressor) or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  



CONCLUSION OF LAW

The evidence received since the final August 2007 rating determination, wherein the RO confirmed and continued a previous denial of the Veteran's claim of service connection for PTSD, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

VA complied with notification responsibilities in February 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  

Specifically, the February 2008 letter notified the Veteran that his claim for PTSD had been previously denied in August 2007 and the reasons for the prior denial, i.e. lack of a verified in-service stressor.   Notice pursuant to the Dingess decision has been rendered moot as the claim for benefits has not been reopened.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post service VA records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

By way of a June 2006 rating decision, the RO originally denied the Veteran's claim of service connection for PTSD on the basis that there was insufficient information to confirm a link between his symptoms of PTSD and an in-service stressor.  The RO additionally found that there was no evidence of the Veteran having participated in combat during his active service.  The RO concluded that the PTSD diagnosis was not based on a confirmed stressor.   The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).

In August 2007, the RO reopened the Veteran's previously denied claim for PTSD, but determined that there was insufficient information to confirm an in-service stressor.  The RO concluded that the evidence continued to show that the Veteran's PTSD was not incurred in or aggravated by military service.  The Veteran did not appeal the decision and it too became final.  Id.

The Veteran filed the instant request to reopen in January 2008.

The Board must address the issue of whether new and material evidence has been received since the last final decision, because this determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Here, the Veteran seeks to reopen a claim of service connection for PTSD last denied by the RO in August 2007.  The record indicates that, in its August 2007 decision, the RO denied the claim of service connection for PTSD on the basis that there was insufficient information to confirm an in-service stressor.  The RO concluded that the evidence continued to show that the Veteran's PTSD was not incurred in or aggravated by military service.    

Of record at the time of the August 2007 rating decision was service treatment records, which were negative for a diagnosis of PTSD.  The service personnel records show the Veteran served in Vietnam from September 1970 to September 1971 during the Counteroffensive Phase VII.  The Veteran's military occupational specialty was as a cook.  There was no indication the Veteran served as a security guard.  He was not awarded any citations or decorations for combat.  

Post-service, an October 2005 report of VA examination diagnosed the Veteran with PTSD based on the following reported stressors: his fire base being overrun and hit regularly; seeing people cut in half, killed, and wounded; and having to pull guard duty.

The RO sent the Veteran a letter in February 2006 requesting evidence in support of his PTSD claim.  Specifically, the RO asked the Veteran provide stressor information.  The Veteran indicated that he had no additional evidence or information to provide.   

Thereafter, in an October 2006 statement, the Veteran indicated that a kid called "Spiderman" was cut in half and killed by a two-ton truck.  He also indicated that he worked as a security guard and was regularly shot at by the enemy.  

The VA outpatient treatment records dated in March 2006 contained a diagnosis of PTSD.

In February 2007, the RO sent the Veteran an additional letter and asked for more specific information regarding his in-service stressors, i.e. location and approximate time of the stressful event and the unit of assignment.  The Veteran did not respond. 

A March 2007 letter showed that the Veteran had participated in the VA Agent Orange Registry Program.  The results of his examination were said to reveal PTSD.

In May 2007, the RO sent a follow-up letter as there was no response to their February 2007 letter requesting information in support of his PTSD claim.  The Veteran did not respond.

The evidence associated with the claims folder subsequent to the August 2007 rating decision includes VA outpatient treatment records dated in 2007 and 2008, which show a continued diagnosis of PTSD.  

The records from the Vet Center show the Veteran was variously diagnosed with depressive disorder, rule out PTSD, dysthymic disorder and rule out major depressive disorder.  The Veteran endorsed nightmares of dead people, including men from Vietnam.

The RO sent the Veteran a VCAA letter in February 2008, which requested evidence and information in support of his PTSD claim.  Notably, the Veteran was asked to provide more specific details concerning his alleged in-service events that resulted in his PTSD.  

The Veteran indicated in February 2008 and April 2008 that he had no other information or evidence to give to VA to substantiate his claim.  The Veteran simply indicated in his Notice of Disagreement that he still suffered from PTSD, despite records from the Vet Center showing other diagnoses.  

In February 2009, the RO made a formal finding of a lack of information required to corroborate stressors associated with the claim for PTSD.  

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that he has PTSD as a result of: his fire base being overrun and hit regularly; seeing people cut in half, killed, and wounded; and having to pull guard duty.  As such, the evidence received since 2007 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran has a verified in-service stressor.  

With respect to the Veteran's own statements, to the effect that he has PTSD related to his military service, such evidence is cumulative and redundant of his earlier statements made prior to the August 2007 decision and accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the Veteran, are not competent to opine on medical matters such as etiology of a current psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."  

In short, the additional evidence does not serve to establish, or even suggest, that the Veteran has PTSD that is related to a verified incident active duty service.  

Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for PTSD.   See 38 C.F.R. § 3.156(a).  




ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for PTSD, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




Department of Veterans Affairs


